The Honorable Samuel R. Shorstein Secretary, Department of Professional Regulation
QUESTIONS:
1. May duly licensed mobile home dealers or duly licensed mobile home manufacturers or their employees perform setup operations when delivering a mobile home to a location?
2. What constitutes a setup operation with regard to potable water, sewer and electrical connections?
3. May a mobile home park operator construct or install throughout his park potable water services, sewers and electrical lines or must he hire a properly licensed plumbing or electrical contractor?
SUMMARY:
1. Duly licensed mobile home dealers or duly licensed mobile home manufacturers or their employees may perform setup operations when delivering a mobile home to a mobile home location or site.
2. A setup operation includes connection of utility systems, i.e., connection of fixtures or equipment in an individual mobile home to already existing pipes, sewers and lines, but does not include construction or installation of new utility systems in, on, or under real property.
3. Mobile home park operators are not covered by the provisions of s. 205.193, F.S., unless they are also licensed as dealers or manufacturers.
AS TO QUESTION 1:
Section 205.193 provides:
     Mobile home setup operations; local license prohibited; exception. — No county, municipality, or other unit of local government may require a duly licensed mobile home dealer or a duly licensed mobile home manufacturer, or an employee of such dealer or manufacturer, who performs setup operations as defined in s. 320.822 to be licensed to engage in such operations. However, such dealer or manufacturer shall be required to obtain a local occupational license for his permanent business location or branch office, which license shall not require for its issuance any conditions other than those required by chapter 320. (Emphasis supplied.)
     The words `duly license' refer to ss. 320.77 and 320.8225, F.S. Section 320.77 provides for licensing of mobile home dealers by the Department of Highway Safety and Motor Vehicles, and s. 320.8225 similarly provides for licensing of mobile home manufacturer by the department.
Additional, s. 320.822(7), F.S., defines `setup' as:
     the operations performed at the occupancy site which render a mobile home fit for habitation. Such operations include, but are not limited to, transporting, positioning, blocking, leveling, supporting, typing down, connecting utility systems, making minor adjustments, or assembling multiple or expandable units. (Emphasis supplied.)
Also see s. 320.8285(1), F.S., providing for a county onsite inspection plan which:
     shall insure compliance with state and local building codes, ordinances, and regulations regarding such functions as blocking and leveling, tiedowns, utility connections . . . (emphasis supplied);
and subsections (2) through (5) which provide for the county's or Department of Highway Safety and Motor Vehicles' role in the onsite inspection process and the issuance of certificates of occupancy.
I note also s. 320.835 which provides that each manufacturer or dealer of mobile homes `shall warrant each new mobile home . . . and the setup of each such mobile home . . . .' (Emphasis supplied.) Also, s. 320.835(2)(b) provides that the dealer shall warrant that `setup operations performed on the mobile home are performed in compliance with s. 320.8325.'
In view of the above statutory provisions, I must conclude that duly licensed mobile home dealers or duly licensed mobile home manufacturers, or their employees, may perform setup operations when delivering a mobile home. Cf. AGO 080-101 (concluding, among other things, that such setup operations are, as to mobile home dealers and manufacturers, regulated by the state (pursuant to ch. 320) and municipalities may not tax or regulate such activity, except as expressly provided by s. 205.193).
AS TO QUESTION 2:
You also ask what constitutes a setup operation with regard to potable water, sewer and electrical connections.
Section 320.822(7), F.S., defines `setup' as:
     the operations performed at the occupancy site which render a mobile home fit for habitation. Such operations include, but are not limited to, transporting, positioning, blocking, leveling, supporting, tying down, connecting utility systems, making minor adjustments, or assembling multiple or expandable units. (Emphasis supplied.)
Additionally, Rule 15C-1.10, F.A.C., sets forth detailed standards for mobile home anchors and tie-downs. My research revealed no other administrative rules covering setup of mobile homes, nor did I find any provision of ch. 320 which defines or clarifies the phrase `connecting utility systems.' However, I note that 15A C.J.S. Connect, p. 565, defines that word as, inter alia, `to unite ot link together, as in an electrical circuit.' Also, the American Heritage Dictionary of the English Language defines `connect' at p. 282, as `to join or fasten together; link; unite.'See also 15A C.J.S. Connect, p. 566, defining `connecting lines' as `. . . two or more lines physically or otherwise connected for the purpose of, and so as to permit, the ordinary joint use of their respective facilities.' Thus, it would appear that this phrase means to connect to something already existing, i.e., to connect the fixtures or equipment in an individual mobile home to already existing pipes, sewers, and lines, and does not embrace the construction or installation of such systems in, on, or under real property.
AS TO QUESTION 3:
Your third question asks if a mobile home operator may construct or install throughout his park potable water service, sewers and electrical lines or if he must hire a properly licensed plumbing or electrical contractor. As discussed above, the construction or installation of such utility systems is not included within the definition of `setup' as that term is used in the above referenced statutes. Additionally, s. 205.193 does not deal with and makes no reference whatsoever to `mobile home park operators,' and thus they are not affected by the conclusions reached in Questions 1 and 2 unless they are also licensed as dealers or manufacturers. I also note that such park operators would be subject to all local building, electrical, plumbing or other applicable codes of the local government(s) within which the park is situated.
Prepared by: Anne Curtis Terry, Assistant Attorney General